Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
At the end of claim 8 replace the ‘;’ with a ‘.’ 

DETAILED ACTION
	This office action is in response to applicant’s response filed 7/5/22. Claims 1-20 are pending with claims 1, 9 and 17 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 7/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,339,750; 10,679,447; 10,825,277 and 11,100,738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method comprising: receiving a request from a requestor for access to an item secured by a first containment component associated with a locking component; facilitating a payment related to the request; generating an unlocking code and supplying the unlocking code to the requestor in response to facilitating the payment; receiving a user input of a code through a code entry component associated with the first containment component; modifying the locking component into an unlocked state based upon the code corresponding to the unlocking code. With respect to claim 9 and all its dependencies, A method of facilitating a transactional exchange comprising: receiving a request, from a first party via a product listing interface, to hold an item for a hold duration, wherein the hold corresponds to an exclusive right for the first party to subsequently purchase access to the item not yet purchased by the first party; selectively restricting access to the item from parties other than the first party based upon the hold until the hold duration has expired; and facilitating inspection of the item before the purchase is completed. With respect to claim 17 and all its dependencies, A method for facilitating a transactional exchange comprising: receiving a request from a first party to access an item secured by a containment component associated with a locking component that is portable; facilitating a payment; generating an unlocking code and supplying the unlocking code to the first party based upon facilitating the payment; receiving a user input of a code through a code entry component associated with the containment component; and modifying the locking component into an unlocked state based upon the code corresponding to the unlocking code. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH